Citation Nr: 0431249	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-02 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left hand injury, the minor extremity, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
left tympanic membrane perforation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk



INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to an increased 
evaluation for residuals of a left hand injury and 
entitlement to an increased evaluation for left tympanic 
membrane perforation.

In his February and April 2002 statements in support of claim 
and during his hearing, the veteran appears to be raising the 
issues of service connection for depression and vertigo.  
Additionally, the Board construes the June 2001 VA 
examination report as an application from the veteran to 
reopen his claim for service connection for hearing loss.  
Those issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left hand 
injury, the minor extremity, result on the equivalent of 
unfavorable ankylosis of the fourth and fifth digits.

2.  The veteran's left tympanic membrane is scarred and has a 
small perforation.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent  rating for residuals of a 
left hand injury, the minor extremity, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 5219 (in effect prior to August 26, 2002).

2.  The criteria for a compensable evaluation for a left 
tympanic membrane perforation have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 6211 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided with a 
copy of the rating decision noted above, an October 2002 
statement of the case, and a VCAA letter dated in December 
2001.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
The December 2001 letter informed the veteran of what 
evidence the VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  Additionally a VA 
examination has been conducted.

The Board notes that the December 2001 letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Factual Background

The service medical records show that the veteran's November 
1979 enlistment examination notes that the veteran was right-
handed.  The veteran was treated for a fracture of the 3, 4, 
and 5 metacarpals of the left hand beginning on March 1981.  
He sustained a second injury to the left hand in February 
1982. He was treated in April 1982 for left ear drainage.  It 
was noted that the lower portion of the left tympanic 
membrane appeared to be perforated.  

A March 1983 VA examination noted that X-ray of the left hand 
showed a small cystic area of bone degeneration within the 
articular surface of the head of the 5th metacarpal, 
presumably due to an old healed fracture.  The little finger 
could be flexed to 45 degrees only, and the motion of the 
interphalangeal of the little finger appeared to be intact.  
There was a 1.5-inch gap between the tip of the little finger 
to the median transverse fold of the hand. The examination 
showed that the veteran's left tympanic membrane was scarred 
and immobile with perforation at the posterior inferior 
quadrant.  The diagnoses included residuals of a left hand 
injury.

In November 1983 the RO granted service connection for a left 
hand injury and assigned a 10 percent rating under Diagnostic 
Code 5223.  The RO also granted service connection for a left 
tympanic membrane perforation and assigned a 0 percent 
rating.  The 0 percent rating has remained in effect since 
that decision.

In September 1985, the RO held that the November 1983 RO 
decision was clearly and unmistakably in error in assigning a 
compensable evaluation to the left hand injury.  The RO 
reduced the 10 percent rating to 0 percent disabling.  The 0 
percent rating has remained in effect until the current 
claim.

In May 2000, the veteran submitted a claim for an increased 
evaluation of his left hand injury.  

An August 2000 VA examination indicates that the veteran 
reported that the pain in his left had had gotten 
progressively worse over the years.  He stated that the pain 
was chronic and intense, and he described it as a constant 
throbbing and burning sensation involving his little finger, 
ring finger, and the metacarpals of the hand.  He reported 
having pain at all times, it sometimes kept him awake at 
night, and it was aggravated by the cold weather.  He rated 
the pain at a level of 10 out of 10.  He stated that he had 
pain in his hand even when clothing pressed against his hand.  

On examination, there was no edema or erythema.  On 
palpation, the veteran had pain at the fourth and fifth 
metacarpals.  There was pain involving the distal phalange 
and interphalangeal joint of the fifth finger.  On the fourth 
digit, the veteran's active range of motion of the DIP joint 
was extension to 6 degrees, and passive range of motion was 
to 0 degrees.  With the DIP joint of the fourth finger, 
flexion was to 90 degrees both actively and passively.  
Extension of the PIP joint was to 12 degrees both actively 
and passively.  On the fifth digit, the veteran's DIP joint 
was fixed in an extended position of 0 degrees, with no 
active or passive flexion of the joint at all.  With the PIP 
joint of the fifth digit, there was passive flexion to 4 
degrees.  

The veteran had difficulty approximating the fourth and fifth 
digits to his thumb, but was able to complete the action.  He 
was unable to fold his fourth and fifth digits to the median 
transverse fold of his hand.  With the fourth digit, he was 
about 3 cm from the fold, and with the fifth digit, he could 
not at all flex the finger enough to bring it in towards the 
fold.  His fifth finger was completely extended.  He had 
decreased grip strength in his left hand of only 30 pounds 
compared to 60 pounds in his right hand.  An X-ray of the 
left hand showed no evidence of a fracture, dislocation, or 
other bony abnormality, and no evidence of arthropathy.  The 
diagnosis was status post fracture of the fifth digit, with 
subsequent surgical repair and residual limited range of 
motion with chronic pain.  

A VA treatment report, dated October 2000, indicates that the 
veteran complained of pain in his little finger, on and off 
since 1982.  On examination, the left hand fifth 
metacarpophalangeal joint was tender.  No swelling, erythema, 
or warmth was observed.

In November 2000, the RO increased the evaluation of the left 
hand injury to 10 percent disabling.  

A VA examination, dated May 2001, indicates that the veteran 
reported having continued and progressively intense pain in 
his left hand.  The veteran stated that he was not able to do 
his job of housekeeping because of his left hand pain.  He 
reported that lifting caused an aggravation in his pain.  He 
reported having decreased range of motion of his left hand.  
The veteran indicated that he sustained a ruptured eardrum 
during service.  He reported no pain or discomfort.  He 
reported a decline in acuity, particularly in the left ear.  

An examination of the left ear showed that the left tympanic 
membrane was scarred and had a small perforation.  The canal 
was clear.

On evaluation of the left hand it was noted that there was 
not a significant change in the hand examination since the 
veteran's last VA examination in August 2000.  The veteran 
was able to press a greater amount of weight with his left 
hand (50 pounds) than on the last examination.  Range of 
motion was unchanged from the last examination, with the 
fourth digit distal interphalangeal joint extension to 6 
degrees, actively and passively, to 0 degrees with pain, and 
flexion to 90 degrees.  The proximal interphalangeal joint 
extension was to 0 degrees, actively and passively, to 12 
degrees with pain.  The fifth digit showed the greater loss 
with the distal interphalangeal joint extension to 0 degrees 
and flexion to 0 degrees, and the proximal interphalangeal 
joint extension to 0 degrees and flexion to 4 degrees 
passively with pain.  The veteran was still unable to make a 
complete fist as a result of decreased range of motion of the 
fourth and fifth digits, with the fourth digit remaining 
about 3 cm from the median transverse fold, and simply was 
unable to bring his fifth digit to the median transverse 
fold.  

X-rays demonstrated osseous structures that were well 
mineralized and normally articulated and intact.  Joint 
spaces were preserved.  There was minimal angular deformity 
in the dorsal margin of the proximal articular surface distal 
phalanx of the left thumb consistent with early arthritic 
change.  A small lateral subchondral cyst was seen along the 
distal articular surface proximal fifth phalanx.  Well 
corticated marginal erosion was seen along the medial margin 
mid-phalanx second digit and a subchondral cyst was seen on 
oblique view on the opposing articular surface.  The 
impression was radiographically mild changes consistent with 
arthritic etiology.

The diagnosis was status post fracture of the fifth digit 
with subsequent surgical repair, residual decreased range of 
motion with chronic pain of the left hand, arthritis of the 
left hand, and left tympanic perforation.  The examiner noted 
that upon palpation of the fourth and fifth digits, 
particularly over the metacarpophalangeal joint, there was 
pain.  In the fifth digit, there was pain in the 
metacarpophalangeal joint involving the entire digit on 
palpation.  

A June 2001 VA otoscopy of the left ear showed a small 
perforation in the left tympanic membrane.

In February 2002, the veteran submitted a statement 
indicating that he wasn't able to perform his work tasks well 
because he could not grip objects tightly and things fell out 
of his hand easily.  

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO in April 2004.  The veteran testified in 
relevant part that he didn't have a good grip with his left 
hand, and that he wasn't able to maintain his job because he 
wasn't able to "produce more work with the use of [his] 
hands."  He stated that he was constantly having blackouts, 
and was depressed a lot because of his lack of ability to use 
his left hand.  He indicated that when it got cold outside, 
he would have throbbing pain in his hand.  He noted that he 
normally kept an Ace bandage wrapped around his arm.  He 
stated that his hand would swell at times.  He indicated that 
his work history was primarily related to physical 
activities, and because of his hand pain, his work abilities 
have been greatly limited.  The veteran indicated that he 
self-medicated with over-the-counter medications.

The veteran further testified in relevant part that he had a 
"busted eardrum" in his left ear, which occurred while in 
the military.  He stated that he couldn't hear out of his 
left ear, and he had to face the right side of a person just 
to hear what they were saying.  He indicated that he had 
purulent drainage coming out of his left ear almost every 
day.  He noted that he didn't feel any pain in his ear.  The 
veteran reported that he had a hearing aid in his left ear, 
but he didn't hear well with it.  He noted having trouble 
hearing a conversation from a near distance, and that this 
affected his ability to function in a work atmosphere.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

Increased Rating for Residuals of a Left Hand Injury.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups." DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2004) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board notes that, effective August 26, 2002, while this 
appeal was pending, the rating criteria for finger and hand 
disabilities was revised.  See 67 Fed. Reg. 48784-48787 (July 
26, 2002).  

Prior to August 26, 2002, favorable ankylosis of the ring and 
little fingers of either hand warranted a 10 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5223 
(effective prior to August 26, 2002).  Ankylosis was 
considered to be favorable when the ankylosis permitted 
flexion of the tips of the fingers to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm. Id., 
Note (a).  A 20 percent evaluation was warranted where 
ankylosis of the ring and little fingers was unfavorable. 38 
C.F.R. § 4.71a,  Diagnostic Code 5219 (effective prior to 
August 26, 2002).  Ankylosis was unfavorable when the 
ankylosis prevented flexion of the tips of the fingers to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm. Id., Note (b).

Diagnostic Code 5151 provides a 20 percent rating for the 
amputation of the ring and little fingers of the minor 
extremity.

Under the revised rating criteria for the fingers, the 
following rules are observed in classifying the severity of 
limitation of motion:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion) 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:

(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.

(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.  
67 Fed. Reg. 48,784, 48,785-86 (July 26, 2002) (codified at 
38 C.F.R. § 4.71a, Notes before Diagnostic Code 5216).

According to Code 5223, favorable ankylosis of the ring and 
little finger warrants a 10 percent rating in the major hand.  
A ten percent evaluation can also be awarded under this Code 
for limited motion permitting flexion of the fingertips to 
within two inches (5.1 centimeters) of the transverse fold of 
the palm. Limitation of motion of less than one inch (2.5 
centimeters) in either direction is not considered disabling. 

Under Code 5219, unfavorable ankylosis (or fixation) of the 
ring and little finger warrants a 20 percent rating for 
either hand.  A 20 percent evaluation can also be awarded for 
limited motion preventing flexion of the fingertips to within 
two inches (5.1 centimeters) of the median transverse fold of 
the palm.  

Unfavorable or favorable ankylosis of the ring or little 
finger of either extremity warrants a 0 percent evaluation.  
Note: Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. § 
4.71a, Diagnostic Code 5227.  

To summarize, the medical evidence does show that the 
residuals of the left hand injury have resulted in 
significant functional impairment of the ring and little 
fingers. The VA examinations showed unfavorable ankylosis of 
the little finger and the veteran was only able to flex the 
tip of the fourth finger to about 3 cm from the median 
transverse fold.  The evidence also shows that the veteran is 
experiencing chronic and severe pain which he rated at a 
level of 10 out of 10.  The presence of the chronic pain was 
confirmed by the two VA examinations.  Additionally, the VA 
examination showed that the grip strength in the left hand 
was reduced when compared to the right hand.  Furthermore, 
the record demonstrates that the chronic pain and limitation 
of motion of the two fingers has resulted in a significant 
unfavorable impact on the veteran's employability.

In view of the limitation of motion of the fourth and fifth 
fingers and the severity of the functional impairment caused 
by the pain as contemplated in the Deluca case, it is the 
judgment of the Board that the residuals of the injury to the 
left hand results in the equivalent of unfavorable ankylosis 
of the ring and little fingers.  Accordingly a 20 percent 
rating is warranted under Diagnostic Code 5219 (in effect 
prior to August 26, 2002).

However, this same evidence does not provide a basis for a 
higher rating.  In order to be entitled to a rating in excess 
of 20 percent, there must be involvement of other digits of 
the left hand.  Which is not the case in this situation.  
Accordingly, a rating in excess of 20 percent is not 
warranted.

Increased Evaluation for Perforated Left Tympanic Membrane

The veteran's service connected perforated left tympanic 
membrane is currently evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6211.  Under this diagnostic code, only a 
zero percent evaluation may be assigned in cases of 
perforation of the tympanic membrane.

May and June 2001 VA examinations indicate that the veteran 
had a small perforation in his left tympanic membrane.  There 
is no allegation that this disability requires extraschedular 
rating, and the Board does not find any evidence that would 
substantiate it.  Consequently, the preponderance of the 
evidence is against an increased evaluation for service 
connected left perforated tympanic membrane.


ORDER

Entitlement to increased evaluation of 20 percent for 
residuals of a left hand injury is granted subject to the law 
and regulations governing the payment of monetary benefits.

Entitlement to increased evaluation for left tympanic 
membrane perforation is denied.




	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



